 
 
I 
112th CONGRESS 1st Session 
H. R. 3299 
IN THE HOUSE OF REPRESENTATIVES 
 
November 1, 2011 
Mr. Hinchey (for himself, Mr. Filner, Mr. Clay, Mr. Jackson of Illinois, Mr. Rangel, Ms. Slaughter, Ms. Moore, and Mr. Holt) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means and Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend title XXVII of the Public Health Service Act to apply to retiree-only health plans the extension of dependent health coverage for individuals through 26 years of age provided for by the Patient Protection and Affordable Care Act. 
 
 
1.Application of dependent health coverage extension under PPACA to retiree-only health plans 
(a)In generalSection 2714 of the Public Health Service Act (42 U.S.C. 300gg–14) is amended— 
(1)in subsection (a), by inserting (including a group health plan and health insurance coverage described in subsection (d)) after health insurance coverage; and  
(2)by adding at the end the following new subsection: 
 
(d)Retiree-Only plansA group health plan and health insurance coverage described in this subsection, with respect to a plan year, is a group health plan (and group health insurance coverage offered in connection with a group health plan) that on the first day of such plan year does not have any participants who are current employees.. 
(b)Conforming amendments 
(1)ERISASection 732(a) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1191a(a)) is amended by inserting and section 2714 of the Public Health Service Act, as made applicable by section 715 after other than section 711.  
(2)IRCSection 9831(a)(2) of the Internal Revenue Code of 1986 is amended by inserting in the case of any such requirements other than section 2714 of the Public Health Service Act, as made applicable by section 9815, before any group health plan.  
 
